 BLSI, LLC
 357 NLRB No. 7 
29BLSI, LLC 
and
 International Union of Operating 
Engineers, Local 18, AFLŒCIO.  
Case 09ŒCAŒ
046091 
July 5, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 The Acting General Counsel seeks a default judgment 
in this case on the ground that the Respondent has failed 
to file an answer to the complaint.  Upon a charge filed 

by International Union of Operating Engineers, Local 18, 
AFLŒCIO on November 5, 2010, the Acting General 
Counsel issued a complaint on
 January 24, 2011, against 
BLSI, LLC (the Respondent), alleging that it has violated 
Section 8(a)(5) and (1) of the Act by failing and refusing 

to bargain with the Union.  Although properly served 
copies of the charge and 
complaint, the Respondent 
failed to file an answer. 
On February 22, 2011, the Acting General Counsel 
filed a Motion for Default Judgment with the Board, to-
gether with a memorandum in support of the motion.  On 

February 23, 2011, the Respondent, by Thomas W. Ken-
do Jr., filed a Response to Motion for Default Judgment.  
Therein, Kendo stated that the Respondent™s owner, 

Gordon L. Wray Jr., is deceased, and that he (Kendo) is 
the administrator of Wray™s es
tate.  Kendo further stated 
that Wray™s estate is insolvent, and that the Respondent 

will cease to exist when the estate closes.  Kendo re-
quests that the Motion for Default Judgment be denied 
and this case dismissed on the ground that continuation 

of the case would be a waste of the Board™s time and 
resources. 
On February 25, 2011, the Acting General Counsel 
filed a reply to the Respondent™s Response to Motion for 
Default Judgment, urging the Board to reject the Re-

spondent™s dismissal request and grant the Acting Gen-
eral Counsel™s motion.  That
 day, the Board issued an 
order transferring the proceed
ing to the Board and a No-
tice to Show Cause why the motion should not be grant-
ed.  The Respondent did not file a response to the 
Board™s notice. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in a complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown. In addition, the complaint affirmatively states 
that an answer must be receive
d on or before February 7, 
2011, and that if no answer is filed, the Board may find, 
pursuant to a motion for default judgment, that the alle-
gations in the complaint are true.  Further, the undisputed 
allegations in and exhibits attached to the Acting General 

Counsel™s Memorandum in Support of Motion for De-
fault Judgment disclose as follows.  The Region, by letter 
dated February 4, 2011, advised Kendo that an answer 

must be received on or before
 February 7, 2011.  Subse-
quently, by letter dated February 8, 2011, the Region 
notified Kendo that unless an
 answer was received by 
close of business on February 11, 2011, a motion for 
default judgment would be filed with the Board request-
ing that all allegations of the complaint be deemed ad-
mitted as true.  The Region also instructed Kendo to re-
quest an extension of time, if necessary, before February 

11, 2011.  No answer or request for extension of time 
was received by that date. 
In its Response to Motion for Default Judgment, the 
Respondent asks the Board to deny the Acting General 
Counsel™s motion because prosecution of this case would 
waste the Board™s time and resources.  That assertion is 

not responsive to the matter at hand.
1  No answer to the 
complaint having been timely filed, the sole issue before 
us in ruling on the Acting General Counsel™s motion is 

whether the Respondent has shown good cause for that 
failure.  The Respondent makes a variety of representa-
tions in its response, but it offers no explanation why it 

failed to file an answer.  In addition, the Respondent did 
not file a response to the Board™s Notice to Show Cause. 
Even construing the representations in Respondent™s 
Response to Motion for Default Judgment as the Re-
spondent™s explanation for failing to file an answer, they 
fail to constitute good cause.  The fact that the estate of 
Wray, the Respondent™s deceased
 owner, is insolvent, as 
Kendo states, does not constitute good cause for failing 

to file an answer.  See 
Dong-A Daily North America,
 332 
NLRB 15, 15Œ16 (2000).  Neither does the death of 
Wray.  See 
Frank E. Laviero Co.
, 305 NLRB 94, 94 fn. 3 
(1991).  The Respondent, a limited liability company, 
survives the death of its owner.  Id.  Moreover, a re-
spondent™s asserted cessation of operations does not ex-

cuse it from filing an answer to a complaint.  
Gardner 
Electrical Corp.
, 356 NLRB No. 154, slip op. at 1 fn. 2 
(2011) (not reported in Board volumes).  The Respond-

ent™s failure to promptly request an extension of time to 
file an answer is an additi
onal factor demonstrating lack 
of good cause.  
Day & Zimmerman Services
, 325 NLRB 
                                                 1 Nor is the Respondent™s assertion 
necessarily true, as the duty to 
bargain under Sec. 8(a)(5) include
s a duty to bargain concerning the 
effects of a decision to close a business.  
First National Maintenance 
Corp. v. NLRB, 452 U.S. 666, 677 fn. 15 (1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 301046, 1047 (1998).  Accordingly, good cause has not 
been shown. 
In the absence of good cause being shown for the fail-
ure to file a timely answer, 
we deem the allegations in 
the complaint admitted as true, and we grant the Acting 
General Counsel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a limited liabil-
ity company with a facility located in Dayton, Ohio, has 
been engaged in the business of ground maintenance and 
site preparation for buildings, building pads, parking lots, 
and gravel installs.  During the 12-month period ending 
January 24, 2011, the Respondent, in conducting its op-

erations described above, purchased and received at its 
Dayton, Ohio location goods valued in excess of $50,000 
directly from points outside the State of Ohio.  We find 

that the Respondent is an employer engaged in com-
merce within the meaning of S
ection 2(2), (6), and (7) of 
the Act, and that the Union is a labor organization within 

the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Rodney ﬁRustyﬂ Trimbach and 
James ﬁMarkﬂ Gordon have been supervisors of the Re-
spondent within the meaning of Section 2(11) of the Act 
and agents of the Respondent 
within the meaning of Sec-
tion 2(13) of the Act. 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-

tive bargaining within the meaning of Section 9(b) of the 
Act:  All full-time and regular part-time heavy equipment 
operators employed by the [Respondent], but excluding 

all laborers, landscape employees, office clerical em-
ployees, professional employees, guards and supervi-
sors as defined in the Act. 
 On August 19, 2010, the Union was certified as the 
exclusive collective-bargaining
 representative of the unit, 
and at all material times since that date, based on Section 
9(a) of the Act, the Union has been the exclusive collec-
tive-bargaining representative of the unit. 
About August 24, 2010, the Union requested in writing 
that Respondent bargain collec
tively with it as the exclu-
sive collective-bargaining representative of the unit. 

Since that date, the Respondent has failed and refused to 
bargain with the Union as
 the exclusive collective-
bargaining representative of the unit, in violation of Sec-

tion 8(a)(5) and (1) of the Act. 
CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
been failing and refusing to bargain collectively with the 
Union as the exclusive collective-bargaining representa-

tive of the unit in violation of Section 8(a)(5) and (1) of 
the Act.  The Respondent™s un
fair labor practices affect 
commerce within the meaning of
 Section 2(6) and (7) of 
the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(1) 
and (5) of the Act by failing and refusing to bargain with 

the Union, we shall order it 
to cease and desist therefrom 
and to bargain on request with 
the Union, and, if an un-
derstanding is reached, to em
body the understanding in a 
signed agreement.  To ensure that the employees are ac-
corded the services of their 
selected bargaining agent for 
the period provided by law, we shall construe the initial 

period of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the Union.  
Mar-Jac Poultry Co.
, 136 NLRB 785 (1962). 
ORDER 
The National Labor Relations Board orders that the 
Respondent, BLSI, LLC, Dayton, Ohio, its officers, 

agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain with the Union as 
the exclusive collective-barg
aining representative of the 
employees in the bargaining unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit concerning terms and con-
ditions of employment and, if an understanding is 

reached, embody the understanding in a signed agree-
ment: 
 All full-time and regular part-time heavy equipment 

operators employed by the [Respondent], but excluding 
all laborers, landscape employees, office clerical em-

ployees, professional employees, guards and supervi-
sors as defined in the Act. 
 (b) Within 14 days after service by the Region, post at 
its facility in Dayton, Ohio, copies of the attached notice 
 BLSI, LLC
 31marked ﬁAppendix.ﬂ
2  Copies of the notice, on forms 
provided by the Regional Director for Region 9, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 

for 60 consecutive days in conspicuous places, including 
all places where notices to employees are customarily 
posted.  In addition to physical posting of paper notices, 

notices shall be distributed 
electronically, such as by e-
mail, posting on an intranet or an internet site, and/or 
other electronic means, if 
the Respondent customarily 
communicates with its employees by such means.
3  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  In the 
event that, during the penden-
cy of these proceedings, the 
Respondent has gone out of 
business or closed the facility
 involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 

and former employees employed by the Respondent at 
any time since August 24, 2010. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
                                                 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
3 In 
J. Picini Flooring
, 356 NLRB 11 (2010), the Board recently de-
cided that its remedial notices are 
to be distributed electronically in 
appropriate circumstances.  For the reasons stated in his dissenting 
opinion in 
J. Picini Flooring
, Member Hayes would not require elec-
tronic distribution of notices. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain with Interna-
tional Union of Operating Engineers, Local 18, AFLŒ
CIO (the Union) as the ex
clusive collective-bargaining 
representative of our employees
 in the bargaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL, on request, bargain with the Union as the ex-
clusive collective-bargaining representative of our em-
ployees in the following appropriate unit concerning 

terms and conditions of employment and, if an under-
standing is reached, embody the understanding in a 
signed agreement: 
 All full-time and regular part-time heavy equipment 

operators employed by [us], but excluding all laborers, 
landscape employees, office clerical employees, pro-
fessional employees, guards and supervisors as defined 

in the Act. 
 BLSI, LLC 
 